       Case 2:20-cv-00041-SM-DMD Document 7 Filed 01/30/20 Page 1 of 1



SUSAN LAFAYE, LISA PICONE and             *    CIVIL ACTION NO. 20-00041
INEZ VICTORIAN                            *
                                          *    SECTION “E”
VERSUS                                    *    JUDGE MORGAN
                                          *
THE CITY OF NEW ORLEANS                   *    MAG. DIV. (3)
                                          *    MAGISTRATE JUDGE DOUGLAS
                                          *
******************************************************************************

                    EXPARTE MOTION FOR EXTENSION OF TIME

       NOW INTO COURT, through undersigned counsel, comes Defendant, the City of New

Orleans, who certifies that Defendant has not requested any previous extension of time to plead

and that Petitioners have not filed in the record an objection to an extension of time. Thus,

pursuant to Eastern District of Louisiana, Local Rule 7.8, Defendant respectfully requests an

additional twenty-one (21) days of time from January 30, 2020, to file responsive pleadings in

the captioned matter.

                                           Respectfully submitted:

                                           /s/ Corwin St. Raymond__________________
                                           CORWIN ST. RAYMOND (LSBA #31330)
                                           Deputy City Attorney
                                           Email: cmstraymond@nola.gov
                                           CHURITA H. HANSELL (LSBA #25694)
                                           Chief Deputy City Attorney
                                           Email: chhansell@nola.gov
                                           DONESIA D. TURNER (LSBA #23338)
                                           Sr. Chief Deputy City Attorney
                                           Email: donesia.turner@nola.gov
                                           SUNNI J. LEBEOUF (LSBA #28633)
                                           CITY ATTORNEY
                                           Email: sunni.lebeouf@nola.gov
                                           1300 PERDIDO STREET
                                           CITY HALL-ROOM 5E03
                                           NEW ORLEANS, LOUISIANA 70112
                                           TELEPHONE: (504) 658-9800
                                           FACSIMILE: (504) 658-9868
                                           Counsel for the City of New Orleans
